 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEducational and Recreational Services, Inc., d/b/aAssociated Charter Bus Company, San Bernar-dino Division and United Steelworkers of Amer-ica, AFL-CIO, Petitioner. Case 31-RC-4910April 29, 1982DECISION ON REVIEW AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 11, 1981, the Acting Regional Direc-tor for Region 31 issued a Decision and Directionof Election in the above-entitled proceeding, inwhich he found that it would effectuate the pur-poses of the Act to assert jurisdiction over the Em-ployer. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theActing Regional Director's decision on thegrounds that, in asserting jurisdiction, he departedfrom officially reported Board precedent and madeclearly erroneous findings of fact. The Petitionerfiled a brief in opposition to the Employer's requestfor review.By telegraphic order dated April 9, 1981, theBoard granted the request for review and stayedthe election pending decision on review. Thereaf-ter, the Employer filed a brief in support of its re-quest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,including the Employer's request for review andsupporting brief and the Petitioner's brief in opposi-tion, and makes the following findings:The Employer, a subsidiary of ARA Services,Inc., is a California corporation primarily engagedin providing school bus transportation to the SanBernardino Unified School District (herein referredto as the District). At its San Bernardino terminal,the Employer employs a general manager, an as-sistant manager, a head dispatcher, a dispatcher,several office clerical employees, 5 or 6 driver-trainees, a shop supervisor, 8 mechanics, a buswasher, and approximately 200 bus drivers. ThePetitioner seeks to represent a unit of school busdrivers and mechanics at the Employer's San Ber-nardino facility.The parties have stipulated that the District is anexempt employer within the meaning of Section2(2) of the Act. In opposing the petition, the Em-ployer contends that it is a joint employer with the261 NLRB No. 55District and shares that governmental entity's ex-emption from the Board's jurisdiction. The ActingRegional Director, however, found that the Em-ployer retains sufficient control over the employ-ment conditions of its employees to enable it toengage in meaningful collective bargaining withthe Petitioner. Applying the "right to control" testarticulated in National Transportation Service, Inc,240 NLRB 565 (1979), the Acting Regional Direc-tor found assertion of jurisdiction over the Em-ployer to be appropriate and directed an election inthe petitioned-for unit. For reasons set forth below,we find that the Acting Regional Director erred inasserting jurisdiction.Pursuant to the Employer's current contractwith the District, an agreement effective from July1, 1980, until June 30, 1985, the Employer providesregular bus transportation between home andschool for approximately 5,500 of the District's stu-dents as well as transportation for integration pro-grams, special education programs, and field, ath-letic, and other trips. For providing this service in1980, the Employer received approximately $3.1million in gross revenues. The Employer also annu-ally receives approximately $20,000 for charter buswork outside its contract with the District. All thecharter bus drivers also drive school buses. TheDistrict itself covers 100 square miles and contains52 separate schools, and the Employer uses ap-proximately 150 buses per day to transport the stu-dents.The District retains considerable rights under thecurrent contract to control the terms and condi-tions of employment of the Employer's drivers.The contract, inter alia, provides the District withfinal approval over and the right to make changesin routes and schedules planned by the Employer;reserves to the District the right to require that aspecific driver be assigned a specific route; requiresthat, to the extent possible, drivers be permanentlyassigned to the same bus routes and that the Em-ployer must give advance notice to the District ofroutes to be driven by a relief, substitute, or newlyassigned regular driver; provides that any employ-ee whom the District deems to be incompetent, dis-orderly, or to have acted improperly shall not beused by the Employer in the performance of thecontract; requires that at least once every 6 monthsall drivers must pass an on-the-road skills test con-ducted by a District representative at a time androute of the representative's choosing, withoutprior notification to the driver; permits the Districtto call periodic driver meetings with mandatory at-tendance; requires school bus evacuation drills tobe coordinated with the District; specifies that theEmployer must give the District notice of any448 ASSOCIATED CHARTER BUS COMPANYactual or potential labor dispute which is delaying,or threatening to delay, timely performance of thecontract; forbids dispatchers and management per-sonnel from driving the buses except in emergen-cies; and forbids the Employer from assigning orsubcontracting its duties without the District'swritten consent. If the Employer fails to complywith the contract's terms, the District may unilater-ally deduct liquidated damages from its paymentsto the Employer or cancel the contract.The District also exercises certain controls overthe Employer's employees which are not specifical-ly delineated in the contract. Alhough the contractis silent on wages, benefits, and working conditionsof the Employer's employees, the District has hadconsiderable influence in these matters.The Employer's general manager, John Zubiena,testified, without contradiction, that the Employerhas never increased wages on its own and wouldnot even contemplate doing so without consultingwith the District. When the Employer seeks to jus-tify its annual request for increased compensationfrom the District by showing increased operatingcosts, it will also submit any proposed wage andbenefit changes. The extent of the District's controlover the Employer's wage scale was manifestduring negotiations for renewal of the school bustransportation contract in 1980. The District agreedthat the wage rates for the Employer's employeesshould be raised,' but it rejected three of the Em-ployer's wage proposals and then opened the bid-ding generally to other businesses before finally ac-cepting the Employer's fourth wage proposal. TheDistrict considered the first three proposed wageincreases too high and rejected them in anticipationof negotiation problems with its own employees.Prior to executing the current renewal of thetransportation contract, the District also requiredthat the Employer institute major medical and lifeinsurance coverage for the Employer's employees,and requested that the Employer make certain im-provements in other conditions of employment byrepairing the parking lot, cleaning the bathroomsand drivers' lounge, and furnishing the drivers'lounge with furniture and vending machines. TheEmployer complied with these directives.District personnel play a dominant role in direct-ing the Employer's daily operations. It is undisput-ed that the Employer does not employ enough su-pervisors and relies on the District to provide addi-tional supervision. The drivers' handbook, co-auth-ored in 1980 by the Employer and the District,provides that refusal to obey a direct order of anemployer supervisor or of District personnel may'The District had denied a prior wage increase request in February orMarch 1980.result in discipline up to and including discharge,and that violation of a District policy or infractionof a District rule or regulation, whether posted,written, or given orally by a person of authority inthe District, shall subject the driver to discipline.The handbook also states that discipline of employ-ees shall be imposed by the Employer after consul-tation with the District.The District's staff at the Employer's terminal in-cludes Supervisor of Transportation Wayne King,five transportation specialists, a transportation tech-nician, and eight or nine school bus aides. King isthe focal point of the District's presence in the ter-minal. He has a desk in the Employer's office andspends approximately 6 hours per day there. WhenZubiena was first assigned to the San Bernardinoterminal, the Employer's area manager instructedhim to report to King and to perform whateverduties King required. Zubiena further testified thatall decisions he makes are subject to King's ap-proval.Additional evidence substantiates Zubiena's viewthat King, in practice, has supreme authority overthe Employer's daily school bus operations. Kingor another District representative currently takespart in employment interviews for driver and dis-patcher positions and regularly instructs the Em-ployer's general manager to hire or not to hire ap-plicants. These instructions have been followedwithout exception. Although a representative ofthe Employer also sits in on hiring interviews, it isKing or his District substitute who makes the finaldecision to hire or not to hire.In many instances, King wields supreme disci-plinary authority over the Employer's employees.He has established a nondiscretionary rule of pro-gressive discipline for employees who are late towork. He reviews evaluations prepared by Districtpersonnel concerning drivers' performances on theroad, conducts investigatory and disciplinary inter-views based on these evaluations, and may instructthe Employer to discipline or to provide additionaltraining for a driver.2King also has the authorityto review for approval all disciplinary warningsabout nondriving employee conduct. These warn-ings are prepared on the Employer's forms by theEmployer's dispatchers and are pre-approved byZubiena. King has personally decided to suspendtwo drivers and directed the Employer to dis-charge another.'In asessing the extent of the District's authority over disciplinaurymatters involving the Employer's employees, and prticularly that au-thority exercised by King, it is significant to note that the District hasprecluded certain drivers from driving any bus within the District. Thisaction is tantamount in most instances to suspension or termination be-cause the Employer's charter bus service offers very limited employmentopportunities.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe District's five transportation specialists areeach responsible for route schedules within a geo-graphic territory. They spend I or 2 hours per dayat the Employer's terminal and approximately 4hours per day in District cars following and ob-serving the Employer's buses. The transportationspecialists, or alternatively the Employer's dis-patcher, handle as many as 75 route change re-quests from drivers per day. On the road, the trans-portation specialists have exercised their authorityto order bus drivers to stop the bus if they observeany safety violation. They record any state lawviolations or other driver misconduct observed onevaluation forms which go to both King and Zu-biena. The transportation specialists also exercisethe District's contractual authority to board thebuses for semiannual on-the-road driver skills testsand for bus evacuation drills. They report any defi-ciencies in these tests to King.To a lesser extent, the District plays a role in di-recting the Employer's daily operations through itstransportation technician and its aides. The trans-portation technician spends nearly all his time atthe Employer's terminal and in a joint effort withthe Employer's head dispatcher determines the busroutes.3Where there is a difference of opinion be-tween these two, the transportation technician pre-vails. The aides are assigned to ride on buses withespecially long or troublesome routes where thedriver may need assistance in maintaining disciplineamong the students. They can evaluate drivers'performances and drivers have been subjected todisciplinary interviews as a result of these evalua-tions.Despite the foregoing evidence, the Acting Re-gional Director concluded that the District has notusurped the Employer's dominant role in establish-ing the employment conditions of its drivers. Inmaking this finding, the Acting Regional Directorplaced great weight on the absence of the District'sexpress contractual authority over the Employer'soperation and minimized the significance of evi-dence indicating the substantial control actually ex-' We note that the District has substantial control over the assignmentof bus routes, as well as the scheduling of routes. Compare Kal LeasingInc., 240 NLRB 892, 893 (1979), in which the Board noted that controlover the employees' route assignments is relevant in determining thedegree of control over terms and conditions of employment.ercised by the District. He concluded that the Em-ployer retains wide discretion in the wages andbenefits it pays its employees. We disagree and findthat under the right-to-control test set forth in Na-tional Transportation Service, Inc., supra, we mustdecline to assert jurisdiction.Contary to the rationale expressed by the ActingRegional Director, the Board regularly looksbeyond contractual form to substantive practices inorder to ascertain the true nature of an Employer'slabor relations.' Here, not only does the Districthave considerable authority over the Employer'soperations by virtue of express language in the par-ties' contract and in the drivers' handbook, but, asuncontroverted evidence of the established oper-ational practices at the Employer's San Bernardinoterminal conclusively demonstrates, the District ex-ercises extensive control over the wages, benefits,hiring, discipline, supervision, and work assign-ments of the Employer's employees.5In sum, therecord demonstrates that the District has substan-tial control over the Employer's labor relations andis a joint employer of the Employer's employees.6We therefore conclude that we are precluded fromasserting jurisdiction here and we shall dismiss thepetition. 7ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.'E.g., K.A.. Leasing, Inc., 254 NLRB 1118 (1981).5 We reject, in particular, the Acting Regional Director's suggestionthat the Employer could improve wages and benefits from non-Districtrevenue sources. Revenues from those sources constitute less than one-hundredth of I percent of the Employer's annual gross income and arenot likely to increase significantly unless the Employer undertakes amajor change in the size and scope of its enterprises.' See ARA Services, Inc., 221 NLRB 64 (1975).7On the same date that review was granted in this case, the Board alsogranted review on the same jurisdictional issue arising in the sameRegion in Reco Buses. Inc, Case 31-RC-4914. On August 7, 1981, in anunpublished decision, the Board affirmed the Acting Regional Director'sdecision and asserted jurisdiction over that school bus employer. Unpub-lished Board decisions affirming regional determinations have no bindingprecedential value. Given the coincidences of timing, issue, and BoardRegion in these two cases, however, and to clarify these rulings for theguidance of Region 31 and the parties involved, we note that there aresignificant factual distinctions between the two cases. In particular, theemployer in Reco Buses manifested control over its own labor relationsby doing its own hiring subject only to the school district's legal require-ments and by independently setting the wages and benefits for its drivers.450